OWEN, Circuit Judge,
specially concurring:
I join the specially concurring opinion of Chief Judge Jones, except to the extent that it adopts all of Part III of Judge Elrod’s dissenting opinion. I cannot agree that the law is well-settled regarding the First Amendment rights of elementary school children, for the reasons set forth in Judge Benavides’ opinion. Nor do I agree with the conclusion in Part III(B) of Judge Elrod’s opinion that the principals have waived the arguments discussed in that section. However, I agree with much of Part 111(A) of Judge Elrod’s opinion, though I do not join that section of her opinion. I do join Parts III(C) and III(D) of Judge Elrod’s opinion. I read Part III(D) as addressing' the following question: “Taken in the light most favorable to the party asserting the injury, do the facts alleged show the officer’s conduct violated a constitutional right?”1
I also join in Parts II, III, and IV of Judge Benavides’ opinion.

. Saucier v. Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).